DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-5 and 16-20 in the reply filed on 7/7/2022 is acknowledged.  The traversal is on the ground(s) that searching all of the claims constitutes an undue burden upon the office.  This is not found persuasive because each group are distinct from each other in view of their different classification.  Furthermore, process limitation(s) are not germane to the determination of patentability of the claimed product.  Thus, an undue search burden would be placed upon the office if all claims are examined.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the diffusion surface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100182113 (“Yoshimura et al.”).
With regards to Claims 1 and 2, Yoshimura et al. teaches a modified sintered Nd-Fe-B magnet, wherein the modified sintered Nd-Fe-B magnet comprises crystal grains and a grain boundary/shell of, inter alia, (RL1-xRHx)2Fe14B, wherein 0.2≤x≤0.75, RL is a light rare-earth element being at least one of Nd and Pr, and the heavy rare-earth element RH is at least one element selected from the group consisting of Dy, Ho, and Tb (Abstract, Figs. 1 and 2, [0059], [0064], and [0170]).  Thus, the grain boundary/shell comprises Pr, Fe (corresponds to the claimed M element), and Dy and/or Tb.    
Regarding the limitation of the modified sintered Nd-Fe-B magnet is prepared by performing grain boundary diffusion on a sintered Nd-Fe-B magnet (matrix), first and second diffusion sources, and the mass ratios between the matrix, first diffusion source, and second diffusion source, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, the only structure implied by this process step(s) is the presence of PrMx and Dy and/or Tb in the sintered Nd-Fe-B magnet with crystal grains and a grain boundary phase and/or shell.  While the first diffusion source is a PrMx alloy, wherein X represents 8-90 mass percentage, it is unclear if the final product also has the same X concentration after diffusion.  However, assuming that the mass percentage concentration of X is fully incorporated into the sintered magnet, the instant claim requires the modified sintered Nd-Fe-B magnet to have a M concentration of 8-90 percent. 
As noted above, Yoshimura et al. teaches a grain boundary/shell comprises, inter alia, (RL1-xRHx)2Fe14B, wherein 0.2≤x≤0.75, RL is a light rare-earth element being at least one of Nd and Pr, and the heavy rare-earth element RH is at least one element selected from the group consisting of Dy, Ho, and Tb [0059].  A chemical formula of Pr1.6Dy0.4Fe14B (RL=Pr, RH=Dy, M=Fe, and x=0.2), as an example and within Yoshimura et al.’s purview, has a mass percentage X (Fe) of 72, which is within the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to optimize the concentration of element M within the broad range of 8-90 mass percentage to achieve desirable coercivity [0059]. 

With regards to Claim 3, Yoshimura et al. teaches crystal grains are equiaxed crystals, and has a crystal grain size within the claimed range (Figs. 1 and 5).

With regards to Claim 4, Yoshimura et al. teaches a grain boundary phase comprises a thin-layer grain boundary phase located between two crystal grains, the thin-layer grain boundary phase is distributed between the crystal grains in a region within 50 µm from a diffusion surface of the sintered Nd-Fe-B magnet, a boundary between the crystal grains is clear, and a width of the thin-layer grain boundary phase is less than 500 nm (Figs. 1 and 2, [0059], [0061], [0095], and [0105]). 

With regards to Claim 5, Yoshimura et al. teaches wherein the region within 50 µm from the diffusion surface of the sintered Nd-Fe-B magnet (i.e. within 50 µm from the surface of the sintered Nd-Fe-B magnet), the crystal grains are core-shell structure grains, and a thickness of a shell layer of the core-shell structure grain overlaps the claimed range of 0.1 µm to 2.0 µm (Fig. 1, [0059], [0061], [0095], and [0105]). 

With regards to Claims 16-20, the limitation(s) of using the modified sintered Nd-Fe-B magnet in the fields of wind power generation, energy-saving home appliances and new energy vehicles is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  Nevertheless, the Examiner notes that Yoshimura et al. teaches its magnet using it as claimed [0002]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785